Citation Nr: 1824841	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for insomnia, denied an increased rating for diabetes mellitus, discogenic lumbar disease, and temporomandibular joint dysfunction, and denied service connection for tinnitus, skin rash, sleep apnea, restless leg syndrome, erectile dysfunction, and chronic obstructive pulmonary disease. 

A Notice of Disagreement was received in October 2010.  In October 2012, a Statement of the Case was issued, and, in December of that year, the Veteran filed his substantive appeal (via a VA Form 9) appealing only the issue of sleep apnea.

In November 2016, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     


FINDING OF FACT

The Veteran's obstructive sleep apnea is not attributable to or related to service.  


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. LEGAL CRITERIA 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2017).  

Service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

FACTS AND ANALYSIS

The Veteran asserts that his OSA is related to his service, and that his symptoms began therein.  A review of the Veteran's service treatment records shows that the Veteran's enlistment examination was normal.  The Veteran was seen for insomnia for 5 days.  On August 25, 1995, the Veteran was treated with Ambien and instructed to improve his diet and exercise regimen.  On September 5, 1995, the Veteran was seen for a follow up appointment for sleep difficulty.  The insomnia was noted to have improved with increased exercise and improved diet.  On an in-service examination dated June 30, 1997, the Veteran checked "no" for frequent trouble sleeping in the Report of Medical History section.  The Veteran also checked "no" for frequent trouble sleeping in the Report of Medical History section in another in-service examination dated February 17, 2000.  

The Veteran's April 2005 retirement physical examination was marked normal with no frequent trouble sleeping and no diagnosis of sleep apnea noted. 

Correspondence dated June 25, 2010, from Dr. M.R., a private physician, stated that the Veteran was recently diagnosed with moderate obstructive sleep apnea/hypopneic syndrome.  Dr. M.R. explained that obstructive sleep apnea/hypopnea syndrome is a predominately anatomical predisposition based upon oral anatomy.  Dr. M.R. stated that the Veteran likely had OSA for most of his adult life, and that this would have included when he was actively service in the military.  

Correspondence from October 2010 from the Veteran's spouse states that during their 11 year marriage she heard loud snoring from the day that they began sharing a bed.  The Veteran's spouse also noted abnormal sleeping patterns and that the Veteran sometimes stops breathing and fights for oxygen when he sleeps.  

Correspondence from October 2010 from A.A., a fellow soldier, stated that he and the Veteran were housed in the same berthing compartment where he heard the Veteran snoring loudly every night, gasping for air, and a periodic cessation of breathing.  A.A. also reported that the Veteran appeared tired and restless during the morning hours.

In November 2016, the Veteran's claim was remanded for a VA examination to determine the etiology of the Veteran's OSA.  The examination revealed a current diagnosis of OSA.  The Veteran reported to the examiner that his symptoms started back in the early 1990s when he had trouble falling and staying asleep, and that friends told him that he snored too loudly.  The Veteran further stated that he had a difficulty doing his morning activities due to tiredness and weakness.  The examiner noted a review of the claims file and cited a review of the Veteran's service treatment records. 

The November 2016 VA examiner opined that the Veteran's claimed sleep apnea is not due to service or any incident therein.  The examiner's rationale stated that the objective evidence finds absence of a diagnosis or testing in active duty or within two years of release from active duty.  The examiner noted that she took into account the lay statement provided by the Veteran's wife, but it is noted that sleep apnea is diagnosed by sleep study, not by clinical history.  The examiner further stated that there are individuals who snore and who apparently stop breathing at night but who do not have sleep apnea on testing.  The examiner then noted that although the Veteran was treated for insomnia in service, that this is a psychological diagnosis, and not a physical diagnosis. 

In addressing the private opinion, the VA examiner stated that Dr. M.R.'s statement that the Veteran had likely had sleep apnea all his adult life is speculative at best, as there is no supporting objective evidence.  The examiner stated that if this were the case, then the VA would address whether sleep apnea was a pre-service condition as veteran was an adult on entering military service, but that the service treatment records are silent for sleep apnea diagnosis or testing, and there is no evidence of aggravation. The examiner concluded that the objective evidence finds sleep apnea diagnosis in 2010, which is 5 years after the Veteran's service.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board assigns this opinion great probative weight, as it was based on examination of the Veteran, the Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997).  The opinion submitted by Dr. M.R. did not include a review of the Veteran's service treatment record, and thus is afforded less probative weight than the VA opinion. 

The Board has considered the Veteran's own opinion that his sleep apnea is related to his service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's obstructive sleep apnea is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for sleep apnea is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


